PER CuRiam.
Two officers testified they were doing undercover work for the North Carolina Alcoholic Beverage Control Board. They went to the defendant’s home at about 10:30 p.m. on February 16, 1957, where a number of people were then gathered, some of whom were drinking. The defendant sold the officers a pint of nontaxpaid whisky for which they paid her $2.00.
The defendant testified she was not at home on the night of February 16, did. not. see the officers on that occasion, and had never sold them any liquor. Her husband and other witnesses testified she was not at her home on the date charged. Both the defendant and her husband admitted to previous convictions for-violation of the liquor laws.
The issue was simple. The evidence was in conflict. The jury accepted the State’s version. The court’s charge covered all essential aspects of the case. The punishment imposed was within the limits permitted under the law. No reason appears why the result should be disturbed.
No error.